To compel vacation of order substituting one Nolan as attorney for plaintiff, in a pending suit, in place of relator.
Denied January 20, 1892, with costs.
The suit was for damages, a trial had been had, and judgment for defendants, which was reversed on appeal. Afterwards the motion to substitute was made and granted, the court at the same time ordering that the claim of relators for services and disbursements should be a lien upon any judgment which plaintiff might recover.
Relators insisted that they had made certain advances and were entitled to certain fees, citing Sheahan vs. Circuit Judge, 42 M., 69 (359); Wells vs. Elsam, 40 M., 218; Roorey vs. R. R. Co., 18 N. Y., 368; Kinney vs. Tabor, 62 M., 522; Potter vs. Hunt, 68 M., 242.
Respondents contended that plaintiff had a right to have a substitution; that no lien attached until judgment had, and cited Weeks vs. Circuit Judge, 73 M., 256 (392); Wells vs. Hatch, 43 N. H., 246; Weeks on Attorneys, 428; Stevenson vs. Stevenson, 3 Edwards, Ch. 340; Prentiss vs. Livingston, 60 Howard’s Prac. Rep., 340; Hazlett vs. Gill, 5 Robt. N. Y. Sp. Ct., 611; In re Paschal, 10 Wallace, 483.